




AMERICAN DG ENERGY INC.
2005 STOCK INCENTIVE PLAN


1.    Purposes of the Plan.


This 2005 Stock Incentive Plan (the "Plan"), as amended to date, is intended to
provide incentives (a) to the officers and employees of American DG Energy Inc.,
a Delaware corporation (the "Company"), and any parent or subsidiary of the
Company, by providing such officers and employees with opportunities to purchase
stock in the Company pursuant to options granted hereunder which qualify as
"incentive stock options" under Section 422(b) of the Internal Revenue Code of
1986, as amended (the "Code") ("ISO" or "ISOs"); (b) to directors, officers,
employees, consultants and advisors of the Company and any present or future
parent, subsidiary or affiliate of the Company (hereinafter collectively
“Related Corporations”) by providing them with opportunities to purchase stock
in the Company pursuant to options granted hereunder which do not qualify as
ISOs ("Non-Qualified Option" or "Non-Qualified Options"); (c) to directors,
officers, employees, consultants and advisors of the Company and Related
Corporations by providing them with opportunities to receive awards of stock in
the Company whether such stock awards are in the form of bonus shares, deferred
stock awards, or of performance share awards ("Awards"); and (d) to directors,
officers, employees, consultants and advisors of the Company and Related
Corporations by providing them with opportunities to make direct purchases of
restricted stock in the Company ("Restricted Stock Purchases"). Both ISOs and
Non-Qualified Options are referred to hereafter individually as an "Option" and
collectively as "Options". Options, Awards and authorizations to make Restricted
Stock Purchases are referred to hereafter individually as a “Stock Right” and
collectively as "Stock Rights". As used herein, the terms “parent” and
"subsidiary" mean "parent corporation" and "subsidiary corporation",
respectively, as those terms are defined in Section 424 of the Code.


2.    Administration of the Plan.


(a)    Board or Committee Administration. This Plan shall be administered by the
Board of Directors of the Company (the “Board”). The Board may appoint a
Compensation Committee or Human Resources Committee (as the case may be, the
“Committee”) of two (2) or more of its members to administer this Plan and to
grant Stock Rights hereunder, provided such Committee is delegated such powers
in accordance with applicable state law. (All references in this Plan to the
“Committee” shall mean the Board if no such Compensation Committee or Stock
Incentive Plan Committee has been so appointed). If the Company or any Related
Corporation registers any class of any equity security pursuant to Section 12 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), this Plan
shall be administered in accordance with the applicable rules set forth in Rule
16b-3 or any successor provisions of the Exchange Act (“Rule 16b-3”). From and
after the date the Company becomes subject to Section 162(m) of the Code with
respect to compensation earned under this Plan, each member of the Committee
shall also be an “outside director” within the meaning of Section 162(m) of the
Code and the regulations promulgated thereunder.


(b)    Authority of Board or Committee. Subject to the terms of this Plan, the
Committee shall have the authority to: (i) determine the employees of the
Company and any Related Corporation (from among the class of employees eligible
under paragraph 3 to receive ISOs) to whom ISOs may be granted, and to determine
(from among the class of individuals and entities eligible under paragraph 3 to
receive Non-Qualified Options and Awards and to make Restricted Stock Purchases)
to whom Non-Qualified Options, Awards and authorizations to make Restricted
Stock Purchases may be granted; (ii) determine the time or times at which
Options or Awards may be granted or Restricted Stock Purchases made; (iii)
determine the exercise price of shares subject to each Option, which price shall
not be less than the minimum price specified in paragraph 6, and the purchase
price of shares subject to each Restricted Stock Purchase; (iv) determine
whether each Option granted shall be an ISO or a Non-Qualified Option; (v)
determine (subject to paragraph 8) the time or times when or what conditions
must be satisfied before each Option shall become exercisable and the duration
of the exercise period; (vi) determine whether restrictions such as transfer
restrictions, repurchase options and “drag along” rights and rights of first
refusal are to be imposed on shares subject to Options, Awards and Restricted
Stock Purchases and the nature of such restrictions, if any; (vii) impose such
other terms and conditions with respect to capital stock issued pursuant to
Stock Rights not inconsistent with the terms of this Plan as it deems necessary
or desirable; and (viii) interpret the Plan and prescribe and rescind rules and
regulations relating to it.


If the Committee determines to issue a Non-Qualified Option, the Committee shall
take whatever actions it deems necessary, under the Code and the regulations
promulgated thereunder, to ensure that such Option is not treated as an ISO. The
interpretation and construction by the Committee of any provisions of the Plan
or of any Stock Right granted under it shall be final unless otherwise
determined by the Board. The Committee may from time to time adopt such rules
and regulations for carrying out the Plan as it may deem best. No member of the
Board or the Committee shall be liable for any action or determination made in
good faith with respect to the Plan or any Stock Right granted under it.






--------------------------------------------------------------------------------




(c)    Delegation of Authority to Grant Awards to Officer. Without limiting the
foregoing, the Board, in its discretion, may also delegate to a single officer
of the Company who is a member of the Board (to the extent consistent with state
law) all or part of the Board’s or Committee’s authority and duties with respect
to the granting of Stock Rights to individuals who are not subject to the
reporting and other provisions of Section 16 of the Exchange Act or “covered
employees” within the meaning of Section 162(m) of the Code, subject to such
limitations as the Board or the Committee deems appropriate, including without
limitation as to the amount of Stock Rights that may be granted during the
period of delegation, and guidelines as to the determination of the exercise
price of any Option, the purchase price of other Stock Rights and the setting of
vesting schedules or criteria. Such officer (the “Delegated Officer”) shall act
as a one member committee of the Board, and shall in any event be subject to the
same limitations as are applicable to the Committee. References to the Committee
in this Plan shall also include the Delegated Officer, but only to the extent
consistent with the authorities and duties delegated to the Delegated Officer by
the Board. The Board may revoke or amend the terms of a delegation at any time
but such action shall not invalidate any prior actions of the Delegated Officer
that were consistent with the terms of this Plan.


(d)    Committee Actions. The Committee may select one of its members as its
chairman and shall hold meetings at such time and places as it may determine.
Acts by a majority of the Committee, acting at a meeting (whether held in person
or by teleconference), or acts reduced to or approved in writing by all of the
members of the Committee, shall be the valid acts of the Committee. From time to
time the Board may increase the size of the Committee and appoint additional
members thereof, remove members (with or without cause) and appoint new members
in substitution therefor, fill vacancies however caused, or remove all members
of the Committee and thereafter directly administer this Plan, subject to
compliance with paragraph 2(a).


(e)    Grant of Stock Rights to Board Members. Stock Rights may be granted to
members of the Board, subject to compliance with Rule 16b-3 when required by
paragraph 2(a). All grants of Stock Rights to members of the Board shall in all
respects be made in accordance with the provisions of this Plan applicable to
other eligible persons.


3.    Eligible Employees and Others.


ISOs may be granted to any employee of the Company or any parent or subsidiary
of the Company. Those officers and directors of the Company who are not
employees of the Company or any parent or subsidiary of the Company may not be
granted ISOs under this Plan. Non-Qualified Options, Awards and authorizations
to make Restricted Stock Purchases may be granted to any employee, officer or
director (whether or not also an employee) of or consultant or advisor to the
Company or any Related Corporation. The Committee may take into consideration a
recipient's individual circumstances in determining whether to grant a Stock
Right. Granting a Stock Right to any individual or entity shall neither entitle
that individual or entity to, nor disqualify him or her from, participation in
any other grant of Stock Rights.


4.    Stock.


The stock subject to Stock Rights shall be the authorized but unissued shares of
Common Stock of the Company (the “Common Stock”), or shares of Common Stock
reacquired by the Company in any manner. The aggregate number of shares of
Common Stock which may be issued pursuant to this Plan is 8,000,000, subject to
adjustment as provided in paragraph 13 or amendment as provided in Section 15.
Any such shares may be issued pursuant to the exercise of Stock Rights, so long
as the aggregate number of shares so issued does not exceed the number of such
shares authorized under this paragraph 4.


5.    Granting of Stock Rights.


Stock Rights may be granted under this Plan at any time on or after October 1,
2005 and prior to October 1, 2015. The date of grant of a Stock Right under this
Plan will be the date specified by the Committee at the time it grants the Stock
Right or such date that is specified in the instrument or agreement evidencing
such Stock Right; provided, however, that such date shall not be prior to the
date on which the Committee acts to approve the grant and that with respect to
an ISO grant such date shall not be earlier than the date of commencement of
employment of the employee granted the ISO. The Committee shall have the right,
with the consent of the optionee, to convert an ISO granted under this Plan to a
Non-Qualified Option pursuant to paragraph 17.


6.    Minimum Option Price; ISO Limitations.


(a)    Price for ISOs. The exercise price per share specified in the agreement
relating to each ISO granted under this Plan shall not be less than the fair
market value per share of Common Stock on the date of such grant. In the case of
an ISO to be granted to an employee owning stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company, the price per share specified in the agreement relating to such ISO
shall not be less than




--------------------------------------------------------------------------------




one hundred ten percent (110%) of the fair market value per share of Common
Stock on the date of grant.


(b)    $100,000 Annual Limitation on ISOs. Each eligible employee may be granted
ISOs only to the extent that, in the aggregate under this Plan and all other
incentive stock option plans of the Company and any parent or subsidiary of the
Company, such ISOs do not become exercisable for the first time by such employee
during any calendar year in a manner which would entitle the employee to
purchase more than $100,000 in fair market value (determined at the time the
ISOs were granted) of Common Stock in that year. Any Options granted to an
employee in excess of such amount will be granted as Non-Qualified Options.


(c)    Determination of Fair Market Value. If, at the time an Option is granted
under the Plan, the Common Stock is publicly traded, "fair market value" shall
be determined as of the last business day for which the prices or quotes
discussed in this sentence are available prior to the date such Option is
granted and shall mean (i) the average (on that date) of the high and low prices
of the Common Stock on the principal national securities exchange on which the
Common Stock is traded, if the Common Stock is then traded on a national
securities exchange; or (ii) the last reported sale price (on that date) of the
Common Stock on the NASDAQ National Market List, if the Common Stock is not then
traded on a national securities exchange; or (iii) the closing bid price (or
average of bid prices) last quoted (on that date) by an established quotation
service for over-the-counter securities, if the Common Stock is not then traded
on a national securities exchange and is not reported on the NASDAQ National
Market List. However, if the Common Stock is not publicly traded at the time an
Option is granted under the Plan, "fair market value" shall be deemed to be the
fair value of the Common Stock as determined by the Committee after taking into
consideration all factors in good faith it deems appropriate, including, without
limitation, recent sale and offer prices of the Common Stock in private
transactions negotiated at arm's length, if any.


7.    Option Duration.


Subject to earlier termination as provided in paragraphs 9, 10, and 13(b), each
Option shall expire on the date specified by, or shall have such duration as may
be specified by, the Committee and set forth in the original stock option
agreement granting such Option, but not more than ten years from the date of
grant. Notwithstanding the foregoing, in the case of ISOs granted to an employee
owning stock possessing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company, such ISOs shall expire not more
than five years from the date of grant. Non-Qualified Options shall expire on
the date specified in the agreement granting such Non-Qualified Options, subject
to extension as determined by the Committee. ISOs, or any part thereof, that
have been converted into Non-Qualified Options may be extended as provided in
paragraph 17.


8.    Exercise of Options.


Subject to the provisions of paragraphs 9 through 13, each Option granted under
the Plan shall be exercisable as follows:
    
(a)    Vesting. As set forth in paragraph 2(b), and subject to paragraphs 9 and
10 with respect to ISOs, the Committee shall determine the time or times when or
what conditions must be satisfied before each Option shall become exercisable
and the duration of the exercise period. The Committee may also specify such
other conditions precedent as it deems appropriate to the exercise of an Option.


(b)    Full Vesting of Installments. Once an installment becomes exercisable it
shall remain exercisable until expiration or termination of the Option, unless
otherwise specified by the Committee.


(c)    Partial Exercise. Each Option or installment may be exercised at any time
or from time to time, in whole or in part, for up to the total number of shares
with respect to which it is then exercisable, provided that the Committee may
specify a certain minimum number or percentage of the shares issuable upon
exercise of any Option that must be purchased upon any exercise.


(d)    Acceleration of Vesting. The Committee shall have the right to accelerate
the date of exercise of any installment of any Option, despite the fact that
such acceleration may (i) cause the application of Sections 280G and 4999 of the
Code if a Change in Control Event, as defined below in paragraph 13(b), occurs,
or (ii) disqualify all or part of the Option as an ISO.


9.    Termination of Employment.


Subject to the provisions of paragraph 13(b), if an ISO optionee ceases to be
employed by the Company and all Related Corporations other than by reason of
death or disability as defined in paragraph 10, no further installments of his
or her ISOs shall become exercisable following the date of such cessation of
employment, and his or her ISOs shall terminate after the




--------------------------------------------------------------------------------




passage of ninety (90) days from the date of termination of his or her
employment, but in no event later than on their specified expiration dates,
except to the extent that such ISOs (or unexercised installments thereof) have
been converted into Non-Qualified Options pursuant to paragraph 17. Nothing in
this Plan shall be deemed to give any grantee of any Stock Right the right to be
retained in employment or other service by the Company or any Related
Corporation for any period of time.


Notwithstanding anything contained in this paragraph 9 to the contrary, the
Board or Committee may establish rules in particular stock option agreements
with respect to Misconduct, as defined below, committed by a grantee of a Stock
Right.


10.    Death; Disability.


(a)    Death. If an ISO optionee ceases to be employed by the Company and all
Related Corporations by reason of his or her death, or if the employee dies
within the thirty (30) day period after the employee ceases to be employed by
the Company and all Related Corporations, any ISO of his or hers may be
exercised, to the extent of the number of shares with respect to which he or she
could have exercised it on the date of his or her death, by his or her estate,
personal representative or beneficiary who has acquired the ISO by will or by
the laws of descent and distribution, at any time prior to the earlier of the
specified expiration date of the ISO or one (1) year from the date of such
optionee's death.


(b)    Disability. If an ISO optionee ceases to be employed by the Company and
all Related Corporations by reason of his or her disability, he or she shall
have the right to exercise any ISO held by the optionee on the date of
termination of employment, to the extent of the number of shares with respect to
which he or she could have exercised it on that date, at any time prior to the
earlier of the specified expiration date of the ISO or one (1) year from the
date of the termination of the optionee's employment. For the purposes of the
Plan, the term "disability" shall mean "permanent and total disability" as
defined in Section 22(e)(3) of the Code or successor statute.


11.    Assignability.


Except for Non-Qualified Options which may be transferred for estate planning
purposes to the extent provided in the instrument or agreement granting such
Non-Qualified Options, no Stock Right shall be assignable or transferable by the
grantee except by will or by the laws of descent and distribution, and during
the lifetime of the grantee each Stock Right shall be exercisable only by the
optionee. No Stock Right, and no right to exercise any portion thereof, shall be
subject to execution, attachment, or similar process, assignment, or any other
alienation or hypothecation. Upon any attempt so to transfer, assign, pledge,
hypothecate, or otherwise dispose of any Stock Right, or of any right or
privilege conferred thereby, contrary to the provisions thereof or hereof or
upon the levy of any attachment or similar process upon any Stock Right, right
or privilege, such Stock Right and such rights and privileges shall immediately
become null and void. The foregoing shall not be construed to restrict the
ability to assign or transfer shares of Common Stock issued upon the exercise or
award of a Stock Right to the extent that the instrument or agreement granting
such Stock Right permits such assignment or transfer.


12.    Terms and Conditions of Stock Rights.


Stock Rights shall be evidenced by instruments (which need not be identical) in
such forms as the Committee may from time to time approve. Such instruments
shall conform to the terms and conditions set forth in paragraphs 6 through 11
hereof to the extent applicable and may contain such other provisions as the
Committee deems advisable which are not inconsistent with this Plan. Without
limiting the foregoing, such provisions may include transfer restrictions,
rights of refusal, vesting provisions, repurchase rights, lock-up provisions and
drag-along rights with respect to shares of Common Stock issuable upon exercise
of Stock Rights, and such other restrictions applicable to shares of Common
Stock as the Committee may deem appropriate. In granting any Non-Qualified
Option, the Committee may specify that such Non-Qualified Option shall be
subject to the restrictions set forth herein with respect to ISOs, or to such
other termination, cancellation or other provisions as the Committee may
determine. The Committee may from time to time confer authority and
responsibility on one or more of its own members and/or one or more officers of
the Company to execute and deliver such instruments. The proper officers of the
Company are authorized and directed to take any and all action necessary or
advisable from time to time to carry out the terms of such instruments.


13.    Adjustments.


Upon the occurrence of any of the following events, an optionee's rights with
respect to Options granted to the optionee hereunder shall be adjusted as
hereinafter provided, unless otherwise specifically provided in the written
agreement between the optionee and the Company relating to such Option:


(a)    Stock Dividends and Stock Splits. If the shares of Common Stock subject
to Options granted under this Plan




--------------------------------------------------------------------------------




shall be subdivided or combined into a greater or smaller number of shares or if
the Company shall issue any shares of Common Stock as a stock dividend on its
outstanding Common Stock, the number of shares of Common Stock deliverable upon
the exercise of Options shall be appropriately increased or decreased
proportionately, and appropriate adjustments shall be made in the purchase price
per share to reflect such subdivision, combination or stock dividend.


(b)    Acquisitions and Change in Control Events. If the Company is to be
subject to or engage in (x) a merger (or reverse merger), consolidation, or
other similar event affecting the Company in which outstanding shares of Common
Stock are exchanged for cash, securities, and/or other property of another
entity, or (y) the sale or lease of all or substantially all of the Company’s
assets to another person or entity (any such event in such clauses (x) and (y)
an “Acquisition”), the Committee or the Board shall (i) provide that the entity
that survives the Acquisition or purchases or leases the Company’s assets in the
Acquisition or any affiliate of such entity (the “Surviving Entity”) shall
assume the Options granted pursuant to this Plan or substitute options to
purchase securities of the Surviving Entity (or an affiliate thereof) on an
equitable basis, (ii) upon written notice to the optionees, provide that all
Options will become exercisable in full subject to the consummation of the
Acquisition as of a specified time prior to the Acquisition and will terminate
immediately prior to the consummation of such Acquisition or within a specified
period of time after the Acquisition, and will not be exercisable after such
termination, or (iii) in the event of an Acquisition under the terms of which
holders of Common Stock will receive upon consummation thereof an amount of
cash, securities and/or other property for each share of Common Stock
surrendered pursuant to such Acquisition (the amount of cash plus the fair
market value reasonably determined by the Committee of any securities and/or
other property received by holders of Common Stock in exchange for each share of
Common Stock shall be the “Acquisition Price”), provide that all outstanding
Options shall terminate upon consummation of such Acquisition and that each
optionee shall receive, in exchange for all vested shares of Common Stock under
such Option on the date of the Acquisition, a payment in cash or in kind having
a fair market value reasonably determined by the Committee or the board of
directors of the Surviving Entity equal to the amount (if any) by which (A) the
Acquisition Price multiplied by the number of such vested shares of Common Stock
exceeds (B) the aggregate exercise price of such shares. If the Committee
chooses under clause (iii) in the preceding sentence that all outstanding
Options shall terminate upon consummation of an Acquisition and that each
optionee shall receive a payment for the optionee’s vested shares, with respect
to any optionee whose stock option agreement specifies that no shares are vested
until the first anniversary of the commencement of the optionee’s employment, if
the consummation of the Acquisition occurs prior to such first anniversary, then
the number of vested shares under such Option shall be deemed to be equal to the
product of (x) the number of shares of stock subject to the Option that
otherwise would vest on the first anniversary and (y) the quotient obtained by
dividing the number of days the optionee was employed by the Company, by 365.
For purposes hereof, an Option shall be considered to be assumed or substituted
“on an equitable basis” (without limiting other ways in which an Option may be
assumed or substituted on an equitable basis hereunder) if, following
consummation of the Acquisition, the assumed or substituted option confers the
right to purchase, for each share of Common Stock subject to the Option
immediately prior to the consummation of the Acquisition, the consideration
received as a result of the Acquisition by the holders of Common Stock for each
share of Common Stock held immediately prior to the consummation of the
Acquisition (and if holders of Common Stock were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Common Stock); provided, however, that if the
consideration received as a result of the Acquisition Event is not solely common
stock of the Surviving Entity (or an affiliate thereof), the Company may, with
the consent of the Surviving Entity, provide for the consideration to be
received upon the exercise of each share of Common Stock subject to the Option
to consist solely of common stock of the Surviving Entity (or an affiliate
thereof) having a fair market value as reasonably determined by the Committee or
the board of directors of the Surviving Entity equal to the Acquisition Price.


If a Change in Control Event, as defined below, occurs that either (a) does not
also constitute an Acquisition or (b) does constitute an Acquisition and clause
(i) of the preceding paragraph is elected, and the optionee’s employment with
the Company, the Related Corporation or the Surviving Entity is terminated on or
prior to the six month anniversary of the date of the consummation of such
Change in Control Event either by the optionee for Good Reason, as defined
below, or by the Company, the Related Corporation or the Surviving Entity for
reason(s) other than Misconduct, as defined below, then all of the Options, or
the equivalent to such Options in the form of assumed or substituted options
granted in the Surviving Entity, that but for such termination and such Change
in Control Event would vest on or prior to the next following annual anniversary
of the Grant Date thereafter shall become immediately exercisable in full and
any repurchase provisions applicable to Common Stock issued upon exercise
thereof shall lapse, provided, however, that in particular stock option
agreements issued pursuant to this Plan, the Board may provide that the Options
or assumed or substituted options covered by such agreement shall become
immediately exercisable upon the consummation of such Change in Control Event
without regard to termination of employment, and that any repurchase provisions
applicable to Common Stock issued upon exercise thereof shall lapse.


A “Change in Control Event” shall occur upon the occurrence of (i) an
Acquisition after which holders of the Common Stock before the Acquisition do
not beneficially own, directly or indirectly, at least 50% of the combined
voting power of the then-outstanding securities of the Surviving Entity entitled
to vote generally in the election of directors immediately after the
consummation of the Acquisition, (ii) a single transaction or a series of
transactions pursuant to which any person (within the




--------------------------------------------------------------------------------




meaning of Section 13(d) or Section 14(d)(2) of the Securities Exchange Act of
1934), excluding any employee benefit plan sponsored by the Company and any
affiliates of the Company prior to such transaction or transactions, acquires
the beneficial ownership, directly or indirectly, of at least 50% of the
combined voting power of the then-outstanding securities of the Company or the
Surviving Entity, as the case may be, entitled to vote generally in the election
of directors immediately after the consummation of the transaction or
transactions, except that any acquisitions of securities directly from the
Company shall be disregarded for purposes of this clause (ii), or (iii) the
liquidation or dissolution of the Company.


If, in connection with a Change in Control Event, a tax under Section 4999 of
the Code would be imposed on the grantee of any Stock Right (after taking into
account the exceptions set forth in Sections 280G(b)(4) and 280G(b)(5) of the
Code), and the grantee, on an after-tax basis (taking into account such tax)
would receive greater net compensation by not having any or all of such Stock
Rights accelerate, then at the discretion of the Committee, the number of Stock
Rights of any such grantee which shall become immediately exercisable,
realizable or vested as provided in this Section 13 (or such provision of any
other agreement or instrument governing such Stock Right that provides for such
an acceleration in connection with a Change in Control Event) may be reduced (or
delayed), to the extent necessary to maximize such net compensation. For
purposes of determining “net compensation” under this paragraph, the amount of
compensation considered to be realized by the grantee of any Stock Right as a
result of the acceleration of the vesting of such Stock Right shall be
determined in accordance with the principles set forth in the proposed Treasury
Regulations under Section 280G of the Code (or any final or temporary Treasury
Regulations replacing such proposed Treasury Regulations) for determining the
amount of any “parachute payment” resulting from the acceleration of vesting of
restricted stock, a stock option or any other unvested stock right.


“Misconduct” shall mean any one or more of the following: (a) the commission of
an act of embezzlement, fraud, dishonesty or deliberate disregard of the rules
or policies of the Company or any Related Corporation which results in material
loss, damage or injury to the Company or any Related Corporation, whether
directly or indirectly; (b) the unauthorized disclosure of any trade secret or
confidential information of the Company or any Related Corporation; (c) the
breach by the optionee of any agreement with the Company or any Related
Corporation, including without limitation any noncompetition agreement between
the optionee and the Company or any Related Corporation; or (d) the willful
failure by the optionee to perform his or her material responsibilities to the
Company or any Related Corporation.


“Good Reason” shall mean (i) any material diminution in the optionee’s title,
authority, or responsibilities from and after such Acquisition or Change in
Control Event, as the case may be, (ii) any reduction in the annual cash
compensation payable to the optionee from and after such Acquisition or Change
in Control Event, as the case may be or (iii) a change of more than 100 miles in
the optionee’s permanent workplace without the optionee’s consent.


(c)    Recapitalization or Reorganization. If a recapitalization or
reorganization of the Company (other than a transaction described in
subparagraph (b) above) occurs, pursuant to which securities of the Company or
another entity are issued with respect to the outstanding shares of Common
Stock, an optionee, upon exercising an Option, shall be entitled to receive for
the purchase price paid upon such exercise the securities he or she would have
received if he or she had exercised his or her Option prior to such
recapitalization or reorganization and had been the owner of the Common Stock
receivable upon such exercise at such time.


(d)    Modification of ISOs. Notwithstanding the foregoing, any adjustments made
pursuant to the foregoing subparagraphs (a), (b) or (c) with respect to ISOs
shall be made only after the Committee, after consulting with counsel for the
Company, determines whether such adjustments would constitute a "modification"
of such ISOs (as that term is defined in Section 424 of the Code or any
successor thereto) or would cause any adverse tax consequences for the holders
of such ISOs. If the Committee determines that such adjustments made with
respect to ISOs would constitute a modification of such ISOs, it may refrain
from making such adjustments.


(e)    Issuances of Securities and Non-Stock Dividends. Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, of the Company shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares subject to Options. No adjustments shall be made for
dividends paid in cash or in property other than securities of the Company (and,
in the case of securities of the Company, such adjustments shall be made
pursuant to the foregoing subparagraph (a)).


(f)    Fractional Shares. No fractional shares shall be issued under this Plan,
and the optionee shall receive from the Company cash in lieu of such fractional
shares.


(g)    Adjustments. Upon the happening of any of the foregoing events described
in subparagraphs (a), (b) or (c) above, the class and aggregate number of shares
set forth in paragraph 4 hereof that are subject to Stock Rights which
previously have been or subsequently may be granted under this Plan shall also
be appropriately adjusted to reflect the events




--------------------------------------------------------------------------------




described in such subparagraphs. The Committee or the board of directors of the
Surviving Entity (the “ Successor Board”), as applicable, shall determine the
specific adjustments to be made under this paragraph 13 and its determination
shall be conclusive.


If any person or entity owning Common Stock obtained by exercise of a Stock
Right made hereunder receives shares or securities or cash in connection with a
corporate transaction described in subparagraphs (a), (b) or (c) above as a
result of owning such Common Stock, except as otherwise provided in subparagraph
(b), such shares or securities or cash shall be subject to all of the conditions
and restrictions applicable to the Common Stock with respect to which such
shares or securities or cash were issued, unless otherwise determined by the
Committee or the Successor Board.
    
14.    Means of Exercising Options.


An Option (or any part or installment thereof) shall be exercised by giving
written notice to the Company at its principal office address. Such notice shall
identify the Option being exercised and specify the number of shares as to which
such Option is being exercised, accompanied by full payment of the purchase
price therefor either (a) in United States dollars in cash or by check, or (b)
at the discretion of the Committee, by delivery of an irrevocable and
unconditional undertaking, satisfactory in form and substance to the Company, by
a creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price, or delivery to the Company of a copy of irrevocable and
unconditional instructions, satisfactory in form and substance to the Company,
to a creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price, or (c) at the discretion of the Committee,
by delivery of the grantee's personal recourse note bearing interest payable not
less than annually at no less than 100% of the applicable Federal rate, as
defined in Section 1274(d) of the Code, or (d) at the discretion of the
Committee, by any combination of (a), (b) and (c) above. The holder of an Option
shall not have the rights of a shareholder with respect to the shares covered by
his or her Option until the date of issuance of a stock certificate to the
optionee for the shares subject to the Option. Except as expressly provided
above in paragraph 13 with respect to changes in capitalization and stock
dividends, no adjustment shall be made for dividends or similar rights for which
the record date is before the date such stock certificate is issued.


15.     Term and Amendment of Plan.


This Plan shall expire on September 30, 2015 (except as to Options outstanding
on that date). Subject to the provisions of paragraph 5 above, Options may be
granted under this Plan prior to the date of stockholder approval of this Plan.
The Board may terminate or amend this Plan in any respect at any time, except
that (a) the total number of shares that may be issued under this Plan may not
be increased without stockholder approval (except by adjustment pursuant to
paragraph 13); (b) the provisions of paragraph 3 regarding eligibility for
grants of ISOs may not be modified; (c) the provisions of paragraph 6(b)
regarding the exercise price at which shares may be offered pursuant to ISOs may
not be modified (except by adjustment pursuant to paragraph 13); and (d) the
expiration date of this Plan may not be extended without the approval of the
stockholders obtained within 12 months before or after the Board adopts a
resolution authorizing any of the foregoing actions.


16.    Section 162(m).


Notwithstanding anything in this Plan to the contrary, no Stock Right shall
become exercisable, vested or realizable if such Stock Right is granted to an
employee that is a “covered employee” as defined in Section 162(m) of the Code
and the Committee has determined that such Stock Right should be structured so
that it is not “applicable employee remuneration” under such Section 162(m)
unless and until the terms of this Plan, including any amendment hereto, have
been approved by the Company’s stockholders in the manner and to the extent
required under such Section 162(m).


17.    Amendment of Stock Rights.


The Board or Committee may amend, modify or terminate any outstanding Stock
Rights including, but not limited to, substituting therefor another Stock Right
of the same or a different type, changing the date of exercise or realization,
and converting an ISO to a Non-Qualified Option, provided, that, except as
otherwise provided in paragraphs 9 or 10, the grantee's consent to such action
shall be required unless the Board or Committee determines that the action,
taking into account any related action, would not materially and adversely
affect the grantee.


18.    Application of Funds.


The proceeds received by the Company from the sale of shares pursuant to Stock
Rights issued or granted under this Plan shall be used for general corporate
purposes.






--------------------------------------------------------------------------------




19.     Governmental Regulation.


The Company's obligation to sell and deliver shares of the Common Stock under
this Plan is subject to the approval of any governmental authority required in
connection with the authorization, issuance or sale of such shares.


20.    Withholding of Additional Income Taxes.


Upon the exercise of a Non-Qualified Option, the making of a Restricted Purchase
of Common Stock for less than its fair market value, the granting of an Award,
the making of a Disqualifying Disposition (as defined in paragraph 21) or the
vesting of restricted Common Stock acquired on the exercise of a Stock Right
hereunder, the Company, in accordance with Section 3402(a) of the Code, may
require the optionee or purchaser to pay additional withholding taxes in respect
of the amount that is considered compensation includible in such person's gross
income. The Committee in its discretion may condition (i) the exercise of an
Option, (ii) the making of a Restricted Stock Purchase of Common Stock for less
than its fair market value, or (iii) the granting of an award, or (iv) the
vesting of restricted Common Stock acquired by exercising a Stock Right, on the
grantee's payment of such additional withholding taxes.


21.    Notice to Company of Disqualifying Disposition.


Each employee who receives an ISO must agree to notify the Company in writing
immediately after the employee makes a Disqualifying Disposition of any Common
Stock acquired pursuant to the exercise of an ISO. A “Disqualifying Disposition”
is any disposition (including any sale) of such Common Stock before the later of


(a)    two years after the date the employee was granted the ISO, or


(b)    one year after the date the employee acquired Common Stock by exercising
the ISO. If the employee has died before such stock is sold, these holding
period requirements do not apply and no Disqualifying Disposition can occur
thereafter.


22.     Governing Law; Construction.


The validity and construction of this Plan and the instruments evidencing Stock
Rights shall be governed by the laws of the State of Delaware.




